Citation Nr: 1303283	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, secondary to service-connected diabetes mellitus (DM).

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected DM.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and A. V. A.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Veteran testified at a travel board hearing before the undersigned at the RO in October 2011, and a transcript of the hearing is on file.

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities secondary to service-connected DM was withdrawn by the Veteran in a statement received by VA in November 2011, prior to certification of the appeal to the Board, and is no longer part his appeal.  See 38 C.F.R. § 20.204 (2012).

The issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD was raised by the Veteran at his October 2010 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the claims files reveals an April 2010 letter from the Social Security Administration (SSA) awarding the Veteran Supplemental Security Income due to disability, effective November 30, 2009.  However, the claims files do not include a copy of the award decision or the medical evidence upon which the decision was based.  

Under 38 U.S.C.A § 5103A(c)(3) (2012), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a psychiatric disorder, peripheral neuropathy of the lower extremities, or tinnitus.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all identified records, VA and private, that are not currently on file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the Veteran's grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If deemed appropriate under the law by the AMC/RO, any additional appropriate medical development will be conducted.  

4.  Following completion of all indicated development, the AMC/RO will readjudicate the service connection issues on appeal, considering any and all evidence that has been added to the record since its last adjudicative action.  If any benefit sought on appeal remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



